DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 08/09/2022 has been entered. Claims 1-3, 5, and 18 have been amended. Claims 14-15 and 17 have been cancelled. Claims 1-13, 16 and 18-20 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a respective micro channel”. It is unclear whether the “micro channel” of claim 13 is the same micro channel recited in claim 1 from which claim 13 depends. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (Pub. No.: US 2006/0015058 A1) in view of Rowe et al. (Pub. No.: US 2002/0045850 A1).
	Regarding claim 1, Kellogg discloses (fig. 12) a method of inducing an immune response in a subject (abstract), the method comprising:
	Applying ultrasound to an agent (drug molecules 1212) (transducer 1214 administers ultrasound ¶ 0154, see fig. 12) within an agent carrier body (see drug delivery apparatus 1202), wherein the ultrasound is a transportation stimulus (¶ 0163, ln. 1-2);
	The agent carrier body comprising a tissue contacting surface for engaging a mucosal tissue (¶ 0034, ln. 1-7); and	
	Configuring operation parameters of the agent applicator to enhance or enable non-invasive delivery of said agent contained within the agent carrier body (see fig. 12) to one or more selected layers of the tissue (¶ 0153, ln. 1-9); wherein:
	The agent carrier body does not penetrate any layer of the tissue surface (see fig. 12, ¶ 0152, ln. 7-13 as transducer 1214 oscillates, the permeability of skin 1200 is increased, drug molecules 1212 are transported through skin 1200), delivery of the agent induces at least a mucosal immune response in the subject (agent can be applied to mucosal membranes ¶ 0034, ln. 1-7 which would induce mucosal immune response), and the agent is delivered to or beyond any one or more of the tissues and tissue layers selected from the group consisting of:
	Mucous membrane (¶ 0034, ln. 1-7) mucosa; epithelial or sub-epithelial layer of a mucous membrane; sub-mucosa; and mucous membrane vasculature.  
	Kellogg fails to disclose one or more micro channels extending at least partially through the agent carrier body to the tissue contacting surface enabling transportation of the agent to a surface of the mucosal tissue, wherein said microchannels do not damage the engaged mucosal tissue. 
Rowe teaches (fig. 10) a method of inducing an immune response in a subject (¶ 0014, ln. 2-5) and thus in the same field of endeavor comprising one or more micro channels (elements 132 are hollow ¶ 0066, ln. 4-5) at least partially through the agent carrier body to the tissue contacting surface (see fig. 10) enabling transportation of the agent to a surface of the tissue (microchannel enables agent in reservoir 130 to be delivered, see fig. 12, ¶ 00066, ln. 1-9), wherein said microchannels do not damage the engaged tissue (microchannels are positioned to just contact the skin ¶ 0066, ln. 8-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kellogg such one or more micro channels extend at least partially through the agent carrier body to the tissue contacting surface enabling transportation of the agent to a surface of the mucosal tissue, wherein said microchannels do not damage the engaged mucosal tissue, as taught by Rowe, as such structure can enhance delivery of the agent (Rowe abstract, ln. 6-10).  
	Regarding claim 2, Kellogg discloses wherein delivery of the agent to induce at least a mucosal immune response is by controlling an amount of the agent delivered into an epithelial layer, or into epithelial and sub-epithelial layers of the mucous membrane (¶ 0166, ln. 1-3, agent is delivered across the biological membrane ¶ 0012, ln. 1-3 which can be a mucous membrane ¶ 0034, ln. 1-7 and thus delivered into an epithelial layer).  
	Regarding claim 3, Kellogg discloses wherein the method further comprises:
	Loading the agent carrier body with agent (¶ 0159, ln. 15-18);
	Providing the agent carrier body holding the agent (¶ 0152, ln. 1-5);
	Bringing the tissue contacting surface of the agent carrier body into direct or indirect contact with said tissue (see fig. 12, ¶ 0152, ln. 1-2); and
	Dispensing the agent from the agent carrier body to the tissue contacting surface, wherein the step of dispensing the agent includes generating an ultrasonic signal to enable or enhance transportation of the agent to the tissue contacting surface (¶ 0163, ln. 1-2).
	Regarding claim 4, Kellogg discloses wherein the operational parameters include one or more of the group consisting of application pressure, ultrasonic frequency (¶ 0153, ln. 1-5), ultrasonic power level, ultrasonic waveform, ultrasonic application duration (¶ 0153, ln. 5-9), ultrasonic application duty cycle (¶ 0153, ln. 5-9); ultrasonic direction; and combinations thereof.
Regarding claim 5, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kellogg such that it includes the micro channels of Rowe. Rowe further teaches (fig. 10), wherein the tissue contacting surface being at least partly defined by a plurality of protrusions. 
Regarding claim 6, Kellogg in view of Rowe fail to teach wherein the agent carrier includes one or more agent reservoirs for carrying said agent, wherein said protrusions are in fluid communication with the one or more reservoirs forming part of the agent carrier. 
Rowe teaches wherein the agent carrier includes one or more agent reservoirs (reservoir 130), wherein said protrusions are in fluid communication with the one or more reservoirs forming part of the agent carrier (see fig. 10, ¶ 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent carrier of Kellogg in view of Rowe such that it includes the one or more agent reservoirs taught by Rowe in order to allow for storage of the drug to be delivered (Rowe, ¶ 0066, ln. 2-4).
Regarding claim 7, as discussed above in claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kellogg in view of Rowe such that it includes the one or more agent reservoirs of Rowe. Rowe teaches wherein each agent reservoir comprises a void formed within the agent carrier body (the reservoir stores the agent, ¶ 0066, ln. 2-4 and thus comprises a void). 
Regarding claim 8, as discussed above in claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellogg such that it includes the micro channels defining the plurality of protrusions, as taught by Rowe. Rowe teaches (fig. 10) wherein the protrusions extend outward from inside of a void and terminate at said tissue contacting surface (see fig. 10).
Regarding claim 9, as discussed above in claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellogg such that it includes the micro channels defining the plurality of protrusions, as taught by Rowe. Rowe further teaches (fig. 10) wherein the void is formed by a peripheral structure, wherein at least part of said peripheral structure terminates at the tissue contacting surface (see peripheral elements 132 and bottom surface of reservoir 130 form a void, fig. 10). 
Regarding claim 10, as discussed above in claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellogg such that it includes the micro channels defining the plurality of protrusions, as taught by Rowe. Rowe teaches (fig. 10) wherein the peripheral structure terminates in a common plane with the protrusions (see peripheral elements 132, fig. 10).
Regarding claim 11,  as discussed above in claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellogg such that it includes the micro channels defining the plurality of protrusions, as taught by Rowe. Rowe teaches (fig. 10) wherein at least some of said protrusions defining the tissue contacting surface extend outward from the void beyond the peripheral structure (see elements 132 extend beyond bottom of reservoir 130, fig. 10). 
Regarding claim 12, as discussed above in claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellogg such that it includes the micro channels defining the plurality of protrusions, as taught by Rowe. Rowe teaches (fig. 10) wherein the protrusions terminate in a plane and the peripheral structure terminates short of the plane such that the protrusions extend beyond the peripheral structure (see elements 132 extend beyond bottom of reservoir 130, fig. 10).
Regarding claim 13, Kellogg discloses (fig. 12) wherein the agent carrier body includes a stack of layers including: 
A tissue contacting layer which includes the tissue contacting surface (see step limiting membrane 1213); and
At least one other layer (see fig. 12). 
As discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellogg such that it includes the micro channels of Rowe. Rowe teaches (fig. 10) wherein at least the tissue contacting layer has at least one hole extending through it to define at least a portion of the microchannel in the agent carrier body (see elements 132), the micro channel enables agent to be transported from one layer to the next (¶ 0066, ln. 1-9). 
	Regarding claim 16, Kellogg discloses (fig. 12) that the agent carrier body conducts the transportation stimulus (drug delivery apparatus 1202 comprises transducer 1214, ¶ 0152).
Regarding claim 18, Kellogg in view of Rowe fail to teach wherein the micro channels extend through 10the agent carrier body to fluidly connect to an agent reservoir.  
Rowe teaches (fig. 10) wherein the micro channels extend through the agent carrier body to fluidly connect to an agent carrier (reservoir 130) (¶ 0066, ln. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro channels of Kellogg in view of Rowe such that they extend through 10the agent carrier body to fluidly connect to an agent reservoir, as taught by Rowe, in order for the agent to be delivered to the subject. 
	Regarding claim 19, Kellogg discloses wherein the operational parameters configured are selected from the group consisting of:
	Ultrasonic power level, the ultrasonic power level is in a range of 0.05 to 3.5 Wcm-2;
	Ultrasound frequency, the ultrasound frequency being in a range of 20 kHz-200 kHz (¶ 0153, ln. 3-5); and
	Ultrasound frequency, the ultrasound frequency being in a range of 20-40 kHz. 
	Regarding claim 20, Kellogg discloses wherein the tissue is a human or animal biological tissue (¶ 0069, ln. 1-4), ocular tissue, or oral mucosa. 
	
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant argues, page 8, that Kellogg and Rowe fail to teach micro channels that do not damage the engaged mucosal tissue. However, as discussed in the rejection above, Rowe teaches that elements 132 may be positioned to just contact the skin. Rowe further explains that the elements may have a geometry suitable for contacting the skin without puncturing the skin (¶ 0068, ln. 3-4) and that the elements may touch and impress the skin without puncturing the skin (¶ 0070, ln. 7-10). Rowe further recites “embodiments where the element does not contact or enter the skin” (¶ 0072, ln. 14-17). Thus, Rowe teaches embodiments that do not puncture the skin and thus do not damage the engaged mucosal tissue. 
Accordingly, amended claim 1 is obvious over Kellogg in view of Rowe. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781